• •"--"   • v v, \ '"-'-"' • v , ;   '"'I   • "t-'t-''',._._,.,v,, ,..,, .. ,....,.., .. u..,,, , , ....,, ... ,, ..


                                                      Case 3:19-mc-00378                                                 Document 1         Filed 05/01/19         Page 1 of 33
                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                                  for the                              FILED01 MAY ~1911:58/JSDC·l~:f•
                                                                                                                           Di strict of Oregon


                             In the M atter of the Search of                                                                        )
                    (Briefly describe the property to be searched                                                                   )
                     or identify the person by name and address)
                                                                                                                                    )            Case No. 1:19-Mc-,           - MC-            S
The premises located at 227 NE 137th Ave Portland , OR
                        97230
                                                                                                                                    )
                                                                                                                                    )                                    19             37
                                                                                                                                    )

                                                                                                    APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the governm ent, requ est a search w arrant and state under
penalty of perju ry that I have reason to believe that on th e foll ow ing person or property (identify the person or describe the
p w.perty_ to b£: searched pnd 14 iv1;.. i1s.locati9aL                            ·
   ine premises located at L'L. r Ne 137th Ave Portland , OR 97230, as described in Attachment A, which is attached and
   incorporated herein by this reference .

located in the - - - - - - - - District of - - - - - Oregon
                                                     --=- - - - -
                                                                  , th ere is now conceal ed (identify the
person or describe the property to be seized):
   The information and items set forth in Attachment B, which is attached and incorporated herein by this reference .


                      T he bas is fo r the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                                     ~ evidence of a crim e;
                                     ~ contraband, frui ts of crime, or other                                                items illegally possessed;
                                     .rJ pro perty des igned fo r use, intended fo r use, or used in co mmitting a crim e;
                                     0 a person to be arrested or a person w ho is unlawfully restrained.

                     T he search is related to a v iolati on of:
                           Code Section                                                                                                          Offe nse Descrip tion
               18 U.S.C. §§Sl.22(g)(2), 922(g)                                                                  a prohibited person in possession of a firearm
               (3), 922(g)(5), and 922(n)


                  T he appli cation is based on these facts:
                 See affidavit of HSI Special Agent Clinton Lindsly, which is attached and incorporated herein by th is reference .


                       ~        Continued on th e attached sheet.
                       0                                                                                                                                              - - -- - ) is requested




                                                                                                                                                             Applicant s signature

                                                                                                                                                     Clinton Lindsly, Special Agent, HSI
                                                                                                                                                              Printed name and title

Sworn to before me and signed in my presence .


Date:                  ~ [\.\ab li
                                                                                                                                                                Judge's signature

City and state: Portland , Oregon                                                                                                           Hon . Jolie A . Russo, United States Magistrate Judge
                                                                                                                                                             Printed name and title
             Case 3:19-mc-00378       Document 1      Filed 05/01/19     Page 2 of 33


DISTRJCT OF OREGON, ss :              AFFIDAVIT OF CLINTON LINDSL Y

                             Affidavit in Support of an Application
                             Under Rule 41 for a Search Warrant

       I, Clinton Lindsly, being duly sworn, do hereby depose and state as follows :

                             Introduction and Agent Background

        1.     I am an investigator or law enforcement officer of the United States within the

meaning of 18 U.S.C. § 2510(7), and am empowered by law to conduct investigations of, and to

make arrests for, offenses enumerated in 18 U.S.C. § 2516.

       2.      I have been employed as a Special Agent (SA) by Department of Homeland

Security (DHS), Immigration and Customs Enforcement (ICE), Homeland Security

Investigations (HSI), since August of 2010. I am currently assigned to the ICE/HSI Office of

the Assistant Special Agent in Charge, in Portland, Oregon narcotics unit. Previously, I was

assigned to the ICE/HSI Office in Los Angeles, California, where I worked for over six years in

a money laundering and narcotics group that specialized in undercover operations. My formal

law enforcement training includes successfully completing the 23-week HSI basic training

course at the Federal Law Enforcement Training Center in Glynco, Georgia. During the

training, I learned how controlled substances are manufactured, consumed, packaged, marketed,

and distributed. Since then, I have participated in dozens of drug investigations which utilized

wiretaps, controlled purchase operations, physical surveillance, trash searches, electronic vehicle

tracking, pole cameras, cars with hidden compartments used to transport drugs, buy / walks, buy

/ busts, cell phone geo-location techniques, cell-site simulators, undercover operations including

narcotics and money laundering, informants, search warrants, interviews, arrests, and/or pen

register/trap and trace orders. I have interviewed and managed informants in drug cases,

prepared and executed search warrants, arrested and interviewed suspects, conducted physical
            Case 3:19-mc-00378        Document 1      Filed 05/01/19     Page 3 of 33


surveillance, and operated/utilized electronic and video surveillance during my drug

investigations. I have also worked with and consulted numerous agents and law enforcement

officers who have investigated drug trafficking. In 2011, I was cross-designated with United

States Code Title 21 Authority by the U.S. Drug Enforcement Administration to investigate

narcotics cases. My most recent Title 21 authority update was on September 14, 2018.

       3.      I have participated in many aspects of drug investigations. I am familiar with

narcotics traffickers' methods of operation, including the manufacture, storage, transportation,

and distribution of narcotics, the collection of money that represents the proceeds of narcotics

trafficking, and money laundering. I am also familiar as to the manner in which narcotics

traffickers transport and distribute narcotics in areas they control. I am familiar with how drug

traffickers utilize counter-surveillance techniques to avoid detection by law enforcement.

Additionally, I have also been involved in investigations involving wiretaps as part of federal

investigations into narcotics trafficking. During these investigations, I have also become

familiar with how drug traffickers purchase, transport, and smuggle firearms from the United

States to Mexico for other cartel members. Often, the drug traffickers in the United States are

prohibited by law from purchasing firearms for various reasons, including prior felony

convictions, being illegal aliens, or being addicted to or users of controlled substances. As such,

these drug traffickers buy firearms on the black market or enlist "straw" purchasers to buy the

firearms and then sell them to the drug traffickers for agreed upon prices. I also know that

people that possess firearms generally keep them where they live or reside, so that the firearm is

easily accessible. I also know that drug traffickers arm themselves to protect themselves from

other drug traffickers or law enforcement and keep the firearms where they reside and elsewhere.




 Page 2 - Affidavit of Clinton Lindsly
            Case 3:19-mc-00378         Document 1       Filed 05/01/19    Page 4 of 33


I also know that it is common for persons who possess firearms and/or drug traffickers to keep a

firearm on their person or in their vehicle for ease of access.

       4.      I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises located at 227 NE 13 7th Ave

Portland, OR 97230 ("Subject Premise"), as described in Attachment A, for evidence,

contraband, fruits, and instrumentalities of violations of the federal criminal statutes involving

being a prohibited person in possession of a firearm involved in interstate commerce, in violation

of 18 U.S.C. §§ 922(g)(2), 922(g)(3), 922(g)(5), and from receiving a firearm pursuant to 18

U.S.C. § 922(n). As set forth below, I have probable cause to believe that such property and

items, as described in Attachment B, are currently located at Subject Premise.

       5.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, a review of records related to this investigation, and information gained through my

training and experience.

                                          Applicable Law

       6.      Title 18 U.S. Code§ 922(g)(2), provides that it is unlawful for any person who is

a fugitive from justice to possess any firerum or ammunition or to receive any firearm or

ammunition which has been shipped or transported in interstate or foreign commerce.

       7.      Title 18 U.S . Code§ 922(g)(3), provides that it is unlawful for any person who is

an unlawful user of or addicted to any controlled substance (as defined in section 102 of the

Controlled Substances Act (21 U.S.C. 802)) to possess any firearm or ammunition or to receive



 Page 3 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378      Document 1       Filed 05/01/19     Page 5 of 33


any fuearm or ammunition which has been shipped or transported in interstate or foreign

commerce.

       8.      Title 18 U.S . Code§ 922(g)(5), provides that it is unlawful for any person who is

an alien who is illegally or unlawfully present in the United States to possess any fuearm or

ammunition or to receive any firearm or ammunition which has been shipped or transported in

interstate or foreign commerce.

       9.      Title 18 U.S . Code§ 922(n), provides that it shall be unlawful for any person who

is under indictment for a crime punishable by imprisonment for a term exceeding one year to

receive any firearm or ammunition which has been shipped or transported in interstate or foreign

commerce.

                                  Statement of Probable Cause

A.     Gresham Police Department Arrest Marina MALDONADO w ith
       Methamphetamine and Identify Eduardo MARTINEZ Perez on Social Media

       10.     Recently, I learned that on November 2, 2018, Gresham Police Department

(GPD) conducted an investigation which resulted in the ultimate arrest of a drug trafficker

identified as Marina MALDONADO. During a search of Marina MALDONADO's purse,

Investigators seized approximately 500 grams of methamphetamine. To my knowledge, no

formal charges have been filed against MALDONADO pursuant to the above arrest.

       11.     After MALDONADO 's arrest, GPD Detective Michael Webb continued to

investigative MALDONADO via social media applications, including Facebook. Detective

Webb identified MALDONADO 's Facebook page under the name "Marina Martinez"

(https://www.facebook.com/profile.php?id= l00009162276986). MALDONADO's Facebook

page is "open" to the public and does not require any privileges to see or review the content

MALDONADO has posted to her Facebook page. In reviewing MALDONADO 's Facebook


 Page 4 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378       Document 1      Filed 05/01/19      Page 6 of 33


page over the last several months, Detective Webb has become familiar with several

acquaintances of MALDONADO including Eduardo MARTINEZ Perez, who is now using a

Facebook account named "Negus TJ" (https://www.facebook.com/negus.zeck.1 ).

MARTINEZ' s Facebook page is "open" to the public and does not require any privileges to see

or review the content MARTINEZ has posted to his Facebook page. Detective Webb believes

that MALDONADO and MARTINEZ are romantically involved based off his review of their

Facebook pages.

       12.     In speaking with Detective Webb, I learned MARTINEZ has had prior law

enforcement contact. Based on my review of MARTINEZ's prior arrest records, I know that

that MARTINEZ was arrested by Portland Police Bureau on August 5, 2018, for the unlawful

possession and delivery of heroin (a felony offense). Pursuant to this arrest, MARTINEZ was

indicted for unlawful possession and delivery of heroin (a felony) and has an active state arrest

warrant under the district attorney case number 18-CR-51929. MARTINEZ is currently a

fugitive from justice. Also, during a review ofMARTINEZ's background and immigration

records, I learned that it appears MARTINEZ is unlawfully present in the United States and is an

illegal alien. I formed this conclusion from several things including his own self declaration,

during the above arrest, that he was born in Mexico; that MARTINEZ has no identifiable alien

file number (which aliens are assigned when legally applying for status or from contact with an

immigration officer); that he has no Oregon Driver License; and, my own review of immigration

databases, which resulted in no findings that he lawfully applied for or received permission to

enter and remain in the United States. Based off these findings, I know that MARTINEZ is

prohibited by federal law from possessing a firearm pursuant to 18 U.S.C. §§ 922(g)(2),

922(g)(5), and from receiving a fireann pursuant to 18 U.S.C. § 922(n).



 Page 5 - Affidavit of Clinton Lindsly
              Case 3:19-mc-00378           Document 1       Filed 05/01/19   Page 7 of 33


B.       Review of MARTINEZ's Facebook Page Depicts MARTINEZ Possessing and
         Discharging Firearms

          13.          In April 2019, I conducted a search for the Facebook name "Marina Maldonado"

     as described by Detective Webb. The search resulted in one exact profile return with the

     Facebook link https://www.facebook.com/profile.php?id=100009162276986, as follows:

     Marina Martinez                                   o_                       Home   Find Friends •




                               Marina Martinez                                         0 Message        •··




Page 6 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378    Document 1     Filed 05/01/19   Page 8 of 33


                                                                                Marina Martine.z
                                                                                Apr!l20   0




                                                                                              p   Sh,




                        MALDONADO's             MARTINEZ's
                        DL Photograph           Booking Photo




       14.     Based off my review ofMALDONADO ' s Oregon Driver License photograph

(OR DL #A54 1015) and MARTINEZ' s arrest photograph from the above described arrest, I

recognized the individuals depicted on MALDONADO's Facebook page as MALDONADO and

MARTINEZ.




 Page 7 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378                                  Document 1                   Filed 05/01/19                       Page 9 of 33


       15.      I then conducted a search for the Facebook name "Negus TJ," as described by

Detective Webb. The search resulted in one exact profile return with the Facebook link

https://www.facebook.com/negus.zeck.l. An image of the profile page is as follows:




                 00 YOU MOW NEGUS7




                                                                                                                                   Hn■MF
                 To see wnat he snares wttn rnenos. seno nim a rr1eno request



                 (;) Intro                                                  Negus TJ
                                                                            Aort2• at 4.03PM      0
                       "No hay Rel!Qjon mas ttevada que I.I VenYdr


                 GI    Uvu 91 Dllbai Unite<! Arab Emirates
                                                                     •
                 ~ll   PICn<M1Ces,.,.,. TII-POO-lah MAH-<nr




                                                                                r/:J Like                 0       Commen1          P   Share


                                                                            Ivan Gollanlo sordoo 8) C         1

                                                                            Ute Reply       see Translation   1d


                        Photos                                              JuanCark>s Hernandez A perro e.stas enfenno
                                                                                                                            . ..
       16.     I then conducted a review of the photographs attached to the profile "Negus TJ."

A review of the photographs and videos displayed a Hispanic male, that I recognized as

 Page 8 - Affidavit of Clinton Lindsly
          Case 3:19-mc-00378         Document 1      Filed 05/01/19     Page 10 of 33


MARTINEZ, possessing various guns (posted as recently as April 28, 2019), shooting guns

(posted on March 27, 2019), claiming to use "acid," or lysergic acid diethylarnide, which is a

Schedule I controlled substance (posted on April 7, 20 19), and a video of MARTINEZ smoking

what I believe to be Marijuana, a Schedule I controlled substance (posted on April 24, 2019).

These images are displayed below:




                                                        Label reads "THC,,
                                                                        I  or
                                                        Tetrahydrocannabinols,
                                                        which is a Schedule I
                                                        Controlled Substance.




Page 9 - Affidavit of Clinton Lindsly
          Case 3:19-mc-00378      Document 1            Filed 05/01/19   Page 11 of 33




                                                    MARTINEZ Smoking
                                                    Marijuana believed to
                                                    be from the green
                                                    tubes displayed above.




                                  Ntgm TJ
                                  ~7-tl'!>&PM   0


  A drug I recognize as
  "acid,'1 or lysergic acid
  diethylamide {LSD),
  which is a Schedule I
                                                                     What I recognize to be
  Controlled Substance.
                                                                     the common method
                                                                     of using LSD.




Ill

Ill

Ill




 Page 10 - Affidavit of Clinton Lindsly
         Case 3:19-mc-00378      Document 1   Filed 05/01/19   Page 12 of 33


            MARTINEZ Possessing What I believe to be Genuine Firearms:




Page 11 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378                        Document 1         Filed 05/01/19   Page 13 of 33




                 Negus TJ IS     celebra1Jng success
                 Maren 27 al 610 PM

         Fuck ltle fa esll 1




                                                                                 A 15 second video
                                                                                 depicting MARTINEZ
                                                                                 discharging a rifle with
                                                                                 shell casings clearly
                                                                                 seen discharging from
                                                                                 firearm.



         0 0 - 20                                          4 Commenls 1 Sh.1,e




       17.         In reviewing all the photographs under MARTINEZ ' s Facebook account (Negus

TJ), I identified that the person in the photograph was MARTINEZ in several ways. First, in the

photograph on MALDONADO ' s Facebook page, MARTINEZ was wearing a blue puffy jacket

with a fur lined hood, a black colored t-shirt with a unique picture / print, and two large gold


 Page 12 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378       Document 1      Filed 05/01/19   Page 14 of 33


chains with the pendants unable to be seen. Below is a side by side comparison of that

photograph with an image of a Hispanic male holding/ shooting a large rifle on the Facebook

account "Negus TJ" wearing the same blue puffy jacket with a fur lined hood, a black colored t-

shirt with a unique picture/ print, and two large gold chains:




       18.     Below is a side-by-side comparison of the same photograph from

MALDONADO's Facebook page depicting MARTINEZ and another image obtained from the

Facebook account "Negus TJ" depicting MARTINEZ smoking what I believe to be marijuana:




 Page 13 - Affidavit of Clinton Lindsly
                Case 3:19-mc-00378    Document 1    Filed 05/01/19   Page 15 of 33




          19.      Below is a side-by-side comparison of same photograph from MALDONADO's

Facebook page depicting MARTINEZ, and several photographs from the Facebook account

"Negus TJ." These images are zoomed in to highlight the same gold " Santa Muerte" gold

chains:




 Page 14 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378     Document 1      Filed 05/01/19   Page 16 of 33


               Photograph from MALDONADO's Facebook page depicting
                            MALDONADO and MARTINEZ.




                     Photographs from MARTINEZ's Facebook Account "Negus TJ."




       20.      In reviewing the photographs attached to the Facebook account "Negus TJ,"

which belongs to MARTINEZ, I located a photograph that was posted on April 5, 2019, which

depicted an individual, believed to be MARTINEZ, holding a "blunt" or cigarette looking out of

a second story window facing a street. I then showed the image to Detective Webb, who

recognized the residence of where the photograph was taken as 227 NE 137th Ave Portland, OR

97230 (Subj ect Premise) . Below is the image from MARTINEZ' s Facebook page (Negus TJ)

alongside several photographs of the Subj ect Premise:


 Page 15 - Affid avit of Clinton Lindsly
         Case 3:19-mc-00378                  Document 1                     Filed 05/01/19   Page 17 of 33


                           Negus TJ
                           April 5 al 11:39 P~◄

                     My Friday
                     t) Se<! original Rste !his translation




                                 ------··-         .   --.•   ....   •,.-                    ·.t., ·
                                 - - - - ------;- ·~-t•




                                                  Google Street View:




Page 16 - Affidavit of Clinton Lindsly
              Case 3:19-mc-00378     Document 1       Filed 05/01/19      Page 18 of 33


                             Photograph Taken by Detective Webb:




        21.      On April 25, 2019, Detective Webb conducted surveillance of at the Subject

Premise.

        22.      At approximately 2:00 p.m., Detective Webb, who is familiar with MARTINEZ,

observed MARTINEZ exit the Subject Premise from the front door, get into a car, and drive

away.

        23.      In reviewing the photographs from MARTINEZ' s Facebook page, I recognized

one of the firearms as a Taurus Model PT92AFS, which is made in Brazil. Based off the fact

that I know this specific model of Taurus handgun is manufactured in Brazil, I know that the

firearm has traveled in interstate and foreign commerce prior to arriving here in the District of

Oregon. Also, the images on MARTINEZ ' s Facebook page were in high-definition.

Specifically, the picture depicted below of the Taurus Model PT92AFS, as displayed on

MARTINEZ' s Facebook page, the etching "Made in Brazil" is clearly legible with serial

#TAX94375."        Images of these two firearms are side-by-side below:




 Page 17 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378      Document 1      Filed 05/01/19     Page 19 of 33




       24.      On April 30, 2019, I again reviewed MARTINEZ's Facebook page under the

handle "Negus TJ. '   During a review of new photographs, I identified a new photograph posting

dated April 28, 2019, which displayed what I believe to be Marijuana and a handgun, consistent

with a Springfield XD-S Essential 9mm 3.3 FDE handgun. I know based off my research and

review of this model of Springfield, that it is manufactured in Karlovac, Croatia by HS Produkt.

As such, I know that the firearm has traveled in interstate and foreign commerce prior to arriving

here in the District of Oregon:




 Page 18 - Affidavit of Clinton Lindsly
         Case 3:19-mc-00378            Document 1             Filed 05/01/19   Page 20 of 33


                     Negus TJ is •     traveling to Saturn.
                     April 28 at 4:16 PM   0




Page 19 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378       Document 1      Filed 05/01/19      Page 21 of 33




       Actual Image of Springfield XD-5 Image From MARTINEZ's Facebook Page
       Essential 9mm 3.3 FOE Handgun

                                            Conclusion

       25.      Based off the above facts, I believe that MARTINEZ is prohibited by federal law

from possessing a firearm pursuant to 18 U.S.C. §§ 922(g)(2), 922(g)(3), 922(g)(5), and 922(n)

and violated such offenses. I also believe that the photographs showing MARTINEZ, as

recently as April 20, 2019, were taken inside the Subject Premise. This was further confirmed

during surveillance when Detective Webb observed MARTINEZ exit the front door of the

Subject Premise as recently as April 25, 2019. As such, I believe that the silver- and gold-

plated Taurus Model PT92AFS with serial #TAX94375, an unknown quantity and unknown

manufacturer of other assault rifles with unknown serial numbers, as depicted in the photographs

and video, a black and tan Springfield XD-S Essential 9mm 3 .3 FDE Handgun with an unknown

serial number, and unknown quantities of ammunition are also located at the Subject Premise.

I believe that the Subject Premise, more completely described in Attachment A, contain

evidence, contraband, fruits, and instrumentalities of violations of the federal criminal statutes



 Page 20 - Affidavit of Clinton Lindsly
             Case 3:19-mc-00378       Document 1        Filed 05/01/19    Page 22 of 33


involving being a prohibited person in possession of a firearm involved in interstate commerce,

in violation of 18 U.S.C. §§ 922(g)(2), 922(g)(3), 922(g)(5), and from receiving a firearm

pursuant to 18 U.S.C. § 922(n), as described above and in Attachment B. I therefore request

that the Court issue a warrant authorizing a search of the Subject Premise described in

Attachment A for the items listed in Attachment B and the seizure of any such items found.

       26.      Any cell phone and/or digital device seized during the execution of this search

warrant will not searched. An additional search warrant will be obtained in order to search any

cell phone and/or digital device obtained from the execution of this warrant.

       27.      Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney ("AUSA") Scott Kerin and AUSA Kerin advised me that, in his opinion, the affidavit

and application are legally and factually sufficient to establish probable cause to support the

issuance of the requested warrant.




                                                        Special Agent
                                                        Homeland Security Investigations

       Subscribed and sworn to before me this       \       day of May 201f. 1   ~

                                                        Ho or ble Jolie A. Russo
                                                        United States Magistrate Judge




 Page 21 - Affidavit of Clinton Lindsly
   Case 3:19-mc-00378         Document 1 Filed 05/01/19           Page 23 of 33
                               ATTACHMENT A

                             Property to Be Searched

The property to be searched is as follows:

Subject Premise: Incudes a two-story detached residence, any detached dwellings / sheds,

or vehicle(s) parked on the curtilage located at 227 NE 137th Ave Portland, OR 97230.

The property is described as a two-story residence with beige siding, white trim, a red door,

and a black roof. The residence is located on the west side of 13 7th A venue and faces east.

The driveway runs west to east and the backyard is surrounded by a fence. The garage

door is beige in color and the numbers "227" are located north of the garage on support

post for the porch as seen below:
          Case 3:19-mc-00378              Document 1          Filed 05/01/19   Page 24 of 33




According to the Multnomah County website, the Subject Premise has a legal description of

"HANSEN EST ATES , LOT 19" and has the following property lines:



                       NE Davis   a




                                  13616     13624     13630       13636




                                                    L27
            Case 3:19-mc-00378            Document 1      Filed 05/01/19     Page 25 of 33


                                           ATTACHMENT B

                                  Items to Be Searched for and Seized

       The items to be searched for, seized, and examined, are those items located at the Subject

Premise, located at 227 NE 137th Ave Portland, OR 97230, and referenced in Attachment A, that

contains evidence, contraband, fruits, and instrumentalities of violations of the federal criminal

statutes involving being a prohibited person in possession of a firearm involved in interstate

commerce, in violation of 18 U.S .C. §§ 922(g)(2), 922(g)(3), 922(g)(5), and from receiving a

firearm pursuant to 18 U.S .C. § 922(n). As MARTINEZ is prohibited by federal law to legally

possess or own firearms, all documents during any time indicating the purchase, sale, trade, etc. of

firearms or ammunition are subject to be searched and seized.

       1.      The items referenced above to be searched for and seized are as follows :

               a.          The following firearms and their ammunition as depicted below or

       involved in interstate or foreign commerce:

                      1.   a silver- and gold-plated Taurus Model PT92AFS with serial

                           #TAX94375 ;

                     11.   the assault style rifles, with unknown serial numbers, as depicted in the

                           photographs below; and,

                    111.   a black and tan Springfield XD-S Essential 9mm 3.3 FDE Handgun with

                           an unknown serial number;




 Attachment B                                                                                  Page 1
        Case 3:19-mc-00378         Document 1      Filed 05/01/19     Page 26 of 33




            b.      The Santa Muerte gold chains, a black and white watch, a skull crystal

     ball, a yellow skull shaped glass bong, a black blanket with marijuana leaves, a black hat

     with a Bulls logo, a black LRG (Lifted Research Group) hoodie, a black LRG sports

    jersey shirt with V-neck, a long blue jacket with fur lined hood, a camo colored hat with

     gold lettering, a gold ring displaying the Free Masons logo, a red bracelet with straw

     weaving in the center, and a black hat with a white "Air Jordan" logo as depicted in the

     images on MARTINEZ' s Facebook page and identified below;




Attachment B                                                                            Page 2
       Case 3:19-mc-00378   Document 1   Filed 05/01/19   Page 27 of 33




Attachment B                                                              Page3
       Case 3:19-mc-00378   Document 1   Filed 05/01/19   Page 28 of 33




Attachment B                                                              Page4
         Case 3:19-mc-00378         Document 1       Filed 05/01/19     Page 29 of 33




             c.      Any and all safes that could be used to safeguard or store the firearm(s)

      and/or ammunition sought;

             c.      Items of personal property that tend to identify the person( s) in residence,

      occupancy, control, or ownership of the premises, including but not limited to canceled

      mail, deeds, leases, rental agreements, photographs, personal telephone books, diaries,

      utility and telephone bills, statements, identification documents, and keys;

             d.      Documents indicating the purchase or transfer of firearms such as receipts;

             e.      Cellular telephones, computers and other electronic devices capable of

      storing data that constitutes evidence or the instrumentality of purchasing, obtaining or

      possessing firearms;

             f.      Any and all vehicles located on the curtilage or inside the property and

      any storage boxes, containers, safes, or items located inside the vehicles that could

     contain the evidence sought pursuant to this warrant;
Attachment B                                                                               Page 5
         Case 3:19-mc-00378            Document 1      Filed 05/01/19    Page 30 of 33


             g.          Any equipment used to manufacture ammunition such as a bullet press,

      gun powder, casings, etc.;

             h.          Any magazines, scopes, lasers, bump stocks, slings, or any firearm

      accessory, even if not attached to a firearm, that could be reasonably used to augment a

      firearm;

             1.          All ammunition that could be used in the above described firearm(s);

             J.          Marijuana containers, as depicted below; and,

                 t.Tt~
                 tJ .




Ill

Ill

Ill




 Attachm ent B                                                                                Page 6
            Case 3:19-mc-00378       Document 1       Filed 05/01/19     Page 31 of 33


               k. Lysergic Acid Diethylamide (LSD), as depicted below.



                 A drug I recognize as
                 "acid," or lysergic acid
                 diethylamide (LSD),
                 which is a Schedule I
                                                                                      What I recognize o b
                                                                                      the common method
                                                                                      of using LSD.




       2.      As used in this attachment, the terms "records" and "information" include all of

the foregoing items of evidence in whatever form and by whatever means they may have been

created or stored, including any form of computer or electronic storage (such as flash memory or

other media that can store data) and any photographic form. The term "computer" includes all

types of electronic, magnetic, optical, electrochemical, or other high-speed data processing

devices performing logical, arithmetic, or storage functions, including desktop computers,

notebook computers, mobi le phones, tablets, server computers, and network hardware. The term

"storage medium" includes any physical object upon which computer data can be recorded.

Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and other magnetic

or optical media. This request includes authority to seize any Computers, storage medium, or

other electronic device. If found and. seized, request for search authority of such items will be

requested separately.

       3.      For any computer or storage medium whose seizure is otherwise authorized by
 Attachm ent B                                                                              Page 7
          Case 3:19-mc-00378         Document 1       Filed 05/01/19     Page 32 of 33


this warrant and any computer, storage medium, or digital device that contains or in which is

stored records or information that is otherwise called for by this warrant (hereinafter

"Computer"):



               a.      Evidence of who used, owned, or controlled the Computer at the time the

       things described in this warrant were created, edited, or deleted, such as logs, registry

       entries, configuration files, saved usemames and passwords, documents, browsing

       history, user profiles, email, email contacts, "chat," instant messaging logs, photographs,

       and correspondence;

               b.     Evidence of software that would allow others to control the Computer,

       such as viruses, Trojan horses, and other forms of malicious software, as well as evidence

       of the presence or absence of security software designed to detect malicious software;

               c.     Evidence of the lack of such malicious software;

               d.     Evidence indicating how and when the Computer was accessed or used to

       determine the chronological context of computer access, use, and events relating to the

       crime under investigation and to the Computer user;

               e.     Evidence indicating the Computer user' s state of mind as it relates to the

       crime under investigation;

               f.     Evidence of the attachment to the Computer of other storage devices or

       similar containers for electronic evidence;

               g.     Evidence of counter-forensic programs (and associated data) that are

       designed to eliminate data from the Computer;

               h.     Evidence of the times the Computer was used;
Attachment B                                                                                Page 8
        Case 3:19-mc-00378          Document 1     Filed 05/01/19     Page 33 of 33


             1.      Passwords, encryption keys, and other access devices that may be

     necessary to access the Computer;

             J.      Documentation and manuals that may be necessary to access the

     Computer or to conduct a forensic examination of the Computer;

             k.      Records of or information about Internet Protocol addresses used by the

     Computer;

             l.      Records of or information about the Computer' s Internet activity,

     including firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"

     web pages, search terms that the user entered into any Internet search engine, and records

     of user-typed web addresses;

             m.      Contextual information necessary to understand the evidence described in

     this attachment; and

             n.      Routers, modems, and network equipment used to connect computers to

     the Internet.




Attachment B                                                                              Page 9
